TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 22, 2018



                                      NO. 03-17-00352-CV


                        Appellants, Vista Medical Center Hospital;
                Vista Healthcare, Inc.; and Surgery Specialty Hospital, Inc.//
                     Cross-Appellant, State Office of Risk Management

                                                 v.

                        Appellee, State Office of Risk Management//
                      Cross-Appellees, Vista Medical Center Hospital;
                 Vista Healthcare, Inc.; and Surgery Specialty Hospital, Inc.


         APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND GOODWIN
    MODIFIED, AND AS MODIFIED, AFFIRMED—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the final judgment rendered by the district court on February 28, 2017.

Having reviewed the record and the parties’ arguments, the Court holds that there was error in

the final judgment. The Court therefore modifies the district court’s final judgment to award

appellants/cross-appellees Vista Medical Center Hospital; Vista Healthcare, Inc.; and Surgery

Specialty Hospital, Inc., prejudgment interest pursuant to Section 413.019 of the Texas Labor

Code. We affirm the final judgment as so modified. Each party shall bear its own costs relating

to this appeal, both in this Court and in the court below.